Citation Nr: 1227841	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  04-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from May 1983 to May 1986.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim of entitlement to service connection for degenerative disc disease with scoliosis and back pain.  Jurisdiction over the appeal is now with the RO in Atlanta, Georgia.

The Board most recently remanded the case for additional development in August 2010.  After accomplishing some additional development, VA continued to deny the appellant's lumbar spine claim and returned the case to the Board.  In January 2012, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  That medical opinion was rendered in February 2012, and an addendum to that opinion was rendered in April 2012.  In August 2012, the appellant submitted new evidence (a new private medical opinion), accompanied by correspondence indicating that Regional Office consideration of the additional evidence was not waived.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has submitted new evidence that has not been considered by the RO and is pertinent to his claim.  He has expressly indicated that initial AOJ consideration of this evidence is not waived.  Accordingly, the case must be remanded to the RO for review of the newly submitted evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file (to specifically include consideration of the additional evidence the Veteran submitted to the Board expressly without a waiver of AOJ review), undertake any further development that may be indicated by the additional evidence received, and re-adjudicate the matter on appeal.  Ensure that all theories of service connection are considered, as applicable.

2.  If the claim for service connection for a lumbar spine disorder remains denied, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

